Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/28/2022. Claims 1-20 are pending in the case. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered. 

Response to Arguments
Applicant's arguments with regards to 35 U.S.C. § 101 rejection of claim(s) 8-14 do not apply, as the 35 U.S.C. § 101 rejection of claim(s) 8-14 was withdrawn in the previous Office Action (Final Rejection dated 11/26/2021).

Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, and are persuasive. The 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 is respectfully withdrawn.

Applicant's amendments to claims 1-20, with regards to the following 35 U.S.C. § 112(b) rejections have been fully considered and are not persuasive:
(a) 35 U.S.C. § 112(b) rejection of claim(s) 2-6, 9-13, 16-19, each for claim limitation “the text macro associated with the context vector”. Examiner notes that there are multiple text claims 2-6, 9-13, 16-19,, is respectfully maintained.

Examiner further notes that claims 1, 8 and 15 are rejected below in the current Office action with new rejections under 35 U.S.C. § 112(b) based on claim amendments.
Claim(s) 2-7, 9-14, 16-20 do not contain claim limitations that cure the indefiniteness of independent claim(s) 1, 8, 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15, and 2-6, 9-13, 16-19, each recite, “the text macro …associated with the context vector”. Examiner notes that there are multiple text macros associated with the context vector, rendering the claims indefinite.
Examiner recommends amending “a text macro …associated with the context vector” to be “a first text macro …associated with the context vector” in claims 1, 8 and 15, and “the text macro …associated with the context vector” in claims 1, 8 and 15, and 2-6, 9-13, 16-19 to be “the first text macro …associated with the context vector” in claims 1, 8 and 15, and 2-6, 9-13, 16-19.
 	Claims 1, 8 and 15, each recite “inputting both the context vector and a predicted word of the predicted word by word report as inputs into a decoder for report modeling that includes a location and content of text of a text macro”. Applicant’s disclosure provides similar wording. It is unclear whether:
i. the decoder includes text macro location and content,
ii. a Report output of the decoder includes text macro location and content,
iii. a Report Model output of the decoder includes text macro location and content, or 
iv. the decoder input includes text macro location and content,
 rendering the claims indefinite.
Claim(s) 2-7, 9-14, 16-20 do not contain claim limitations that cure the indefiniteness of independent claim(s) 1, 8, 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178